DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Applicants have requested that the double patenting rejection based upon US 9271601 in the first office action dated 12/9/2016 be held in abeyance.
	Applicants are requested to maintain a clear line of demarcation between the present application and patent no.: US 9271601.
	Any prior art regarding these related applications should be disclosed herein. MPEP 2001.06.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,6-10,13-14,16-17,20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “substantially rigid” in claims 1 and 26 has a scope that is unclear because it includes paper, foil, semi rigid materials that are beyond plastics disclosed in the application in ¶ 36 in its publication. There is no written description in the specification for such materials. The claims are vague and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 14, 16, 17 and 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarisch (6,854,378) in view of Macchi (US 2005/0172822); Fond (5,897,899); Buffet et al(US 2010/0196545), Curro et al (2002/0039867) , Applicant’s Admission of Prior Art, RR screen shot and Hale (US 2003/0222089).
For claim 1 Jarisch teaches a capsule 3(par 26 sachet) and method for preparing a beverage, comprising: a substantially rigid (par 36 in applicant’s publication-plastic) circumferential wall (refill or capsule may be rigid or semi-rigid and in the shape of a truncated cone (frustoconical); (col. 4 lines 45-53), a bottom closing the circumferential wall at a first end (top end of Fig. 1), a lid (50) closing the circumferential wall at a second end opposite the bottom (bottom end of capsule of Fig. 1), wherein the wall, bottom and lid enclose an inner space comprising an extractable product (predosed quantity of ground and roasted coffee; col. 5 lines 14-19), wherein the bottom comprises an entrance area for supplying a fluid (water) to the extractable product for preparing the beverage (col. 7 lines 31-38), wherein the lid comprises an exit area for draining the prepared beverage from the capsule (cup; 42) (col. 5 lines 39-48); wherein the exit area of the capsule comprises a filter layer at the exit area (50-par 10,c4 l 40-60 flexible sheets (two) for sachets); wherein the filter layer is a mult -layer filter comprising a layer of a non-woven and/or woven fibrous material and a further layer, wherein one of the layer of non-woven and/or woven fibrous material and the further layer faces the extractable product and the other of the layer of non-woven and/or woven fibrous material and the further layer forms an outer surface of the capsule(fig 1 depicting filter 50-par 10,c4 l 40-60 flexible sheets (two) for sachets); wherein the filter layer comprises at least one first region where the non-woven and/or woven material has been sealed to prevent egress of liquid there through (locations on (51,52,50) which contact the relief elements of distribution plate (40); (Fig. 1), and at least one second region where the non-woven and/or woven material prior to use of the capsule has not been sealed to allow egress of liquid there through during use of the capsule (locations on (50) which do not contact the relief elements of distribution plate (40)) (Fig. 1); wherein the further layer is a perforate-and/or porous layer bonded to the layer of fibrous material; wherein openings and/or perforations of the further laver correspond with the second region of non-woven and/or woven material to allow a passage for the fluid, wherein the filter layer is configured to enable preparation of the beverage while the outer surface of the capsule at the exit area stays intact and is not torn or ruptured. 
Distribution of open regions is also taught and is a matter of optimization using a result effective variable of porosity. The outer surface is at best described in paragraph 49 of applicant’s publication. Sealing is defined in paragraph 6 of applicant’s publication as conventional in the art.
Jarisch teaches the exit area comprises an exit filter (50), through which the beverage can drain from the capsule, wherein the lid piercing means (relief elements of distribution plate (40); Fig. 1) and the exit filter of the capsule, in use, is not pierced by the piercing means of an apparatus (1) for preparing a predetermined quantity of beverage suitable for consumption using an extractable product and the lid stays intact (locations on lid (50) which do not contact the relief elements of distribution plate (40); Fig. 1). The reference teaches the filter sealed at 51 and not sealed there between. These are the recited regions. Jarisch in column four lines 5 to 20 teaches guaranteeing a slower pressure rise and better quality extraction similar to applicant. 

The claim differs at best in that the cartridge/capsule comprise 1) “mult -layer filter comprising a layer of a non-woven and/or woven fibrous material and a further layer, wherein one of the layer of non-woven and/or woven fibrous material and the further layer faces the extractable product and the other of the layer of non-woven and/or woven fibrous material and the further layer forms an outer surface of the capsule” and 2) “filter layer comprises at least one first region where the non-woven and/or woven material has been sealed to prevent egress of liquid there through, and at least one second region where the non-woven and/or woven material prior to use of the capsule has not been sealed to allow egress of liquid there through during use of the capsule; wherein the further layer is a perforate-and/or porous layer bonded to the layer of fibrous material” and wherein the filter layer is configured to enable preparation of the beverage while the outer surface of the capsule at the exit area stays intact and is not torn or ruptured.
Macchi teaches a cartridge (1) for coffee comprising a filter (4), wherein filter (4) has first regions (43) capable of preventing the egress of liquid there through, and a plurality of second regions or holes (44) which are not sealed to allow the egress of liquid there through.  Macchi teaches the second regions (44) and the first regions (43) act together acts as a filter (4) preventing extractable product from leaving the capsule or cartridge (1) (holes (44) are defined by seats with a frusto-pyramid shape to allow liquid beverage to pass from the top to the bottom and to retain the granular or powdered product, above filter (4); para. 0055).  The second regions (44) of the filter layer (4) are distributed over substantially the entire surface of the filter layer (4) (Fig. 1).  See paragraph 58 for heat sealing and paragraph 59 for perforated lid 6 of layers of filter paper or strips of plastic material.
AAPA is set forth in paragraphs 6,7,8,9 in the background of its invention of its publication which discloses “Tyvek” RTM as a material having first and second regions:
By providing an entrance filter of non-woven and/or woven fibrous material with first and second regions, a stable entrance area may be provided with a reliable and reproducible pressure development in the capsule. The flow restriction for the fluid may be provided by the non-woven and/or woven fibrous material filter layer. 
[0009] Non-woven fibrous material is understood to comprise fibers and/or filaments that can be relatively long and/or relatively short, but that are arranged in a rather chaotic way in the material. No preferred orientation of the fibers and/or filaments and/or no arrangement and/or organization of the fibers and/or filaments are present in the material. An example of a non-woven fibrous material is Tyvek.RTM.. 

“Tyvek” is believed used in medical devices and believed to have filtering ability. It is believed to have been developed in about 1955. 
See RR screen shot showing filter use of “Tyvek” as a filter end of a capsule figure. The lid is removable and function is without the lid:

    PNG
    media_image1.png
    1049
    1477
    media_image1.png
    Greyscale

The “Tyvek” material can be the filter layer and configured to enable preparation of the beverage while the outer surface of the capsule at the exit area stays intact and is not torn or ruptured. The material is selective relative to fluid use.
Fond teaches a sealed cartridge for beverage preparation in which tear face cover (4) may be a multilayer cover (4a, 4b) made of woven or non-woven fibers, polypropylene or polyethylene, and/or paper fibers (col. 6 lines 10-23) to form a network at the location of the tears to keep the face integrally intact and reduce dispersion of the coffee grounds to facilitate homogenous extraction of the layer of coffee and for preventing coffee grounds from being dispersed from the cartridge (col. 5 line 35-col. 6 line 40).
Buffet teaches as well at least one first region and at least one second region including a plurality of second regions distributed over substantially the entire surface of the filter layer in para 14,15,20,21. Buffet cites Seward et al (US 4886674) having a similar sachet.
Curro teaches this and region with density difference at least in para 10-filter,58-patterns (3855046 fig 2;5620779-fig 10,11 incorporated by reference), 69-Tyvek,135-filters,136-filters,81-fig 7,79-fig 6 regions w/different densities.
The advantage is structural integrity and facilitating brewing and avoiding channeling and backpressure. The references teach pressure distribution control and reproducible results.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the capsule of Jarisch by providing the capsule with first and second regions sealed or not if necessary as taught by Macchi, AAPA, and RR for structural integrity and flow control and to modify the filter layer of Jarisch-Macchi-AAPA-RR by employing woven and non- woven materials sealed or not for the filter as taught by Fond and Buffet and Curro and AAPA and RR to form a network to keep a face integrally intact and reduce dispersion of the coffee grounds facilitating homogenous extraction of coffee and for preventing coffee grounds from exiting the cartridge/capsule, channeling and backpressure. 
The references teach flow control using regions that are open or not, that is sealed or not. Distribution of open regions is also taught and is a matter of optimization using a result effective variable of porosity. This claimed invention is directed to a known material used in a known device and is not patentable.
About a filter that is multi-layered. 
Fond teaches a sealed cartridge for beverage preparation in which tear face cover (4) may be a multilayer cover (4a, 4b) made of woven or non-woven fibers, polypropylene or polyethylene, and/or paper fibers (col. 6 lines 10-23).  Fond also teaches multilayer construction. See Fond col 5 line 35-col 6 line 50 where mixtures of material or composite or multilayer film materials of paper and plastic including polyethylene and polypropylene are taught as well.
Macchi teaches one or more layers of filter paper or means of one or more strips of microperforated plastic material in paragraphs 58-59 and also teaching heat sealing, ultrasound sealing, glue or the like such materials. Macchi in paragraph 58-59 teaches heat sealing, ultrasound sealing, glue or the like such materials which is bonding of perforate and/or porous layers.
Hale teaches a beverage cartridge having a bonded multilayered filter (50,par 44) comprising first filter element (56) and second filter element (58) in which second filter element (58) is comprised of a porous layer and may be made from any non-woven polymer material (para. 0038) to govern the extraction level of the filtered beverage (para. 0040).
The advantage is control of extraction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the filter of Jarisch-Macchi-AAPA-RR-Fond-Buffet-Curro by supplementing it with an additional layer as taught by Hale or Macchi or Fond to govern the extraction level of the filtered beverage and the porous layer of Hale or Macchi corresponding to regions that allow fluid to flow through the cartridge to control of extraction. 
For claim 2: wherein the non-woven and/or woven material comprises polymeric fibers. See Fond/Buffet and the rejection of claim 1.
For claim 3: wherein the non-woven and/or woven material comprises biodegradable fibers.  See Fond –paper, cardboard, polyethylene-/Buffet and the rejection of claim 1.
For claim 14: wherein the exit area of the capsule comprises an exit filter, through which the beverage can drain from the capsule, wherein the exit filter of the capsule, in use, is not pierced by lid piercing means of an apparatus for preparing a predetermined quantity of beverage suitable for consumption using an extractable product and the lid stays intact. See fig 1 element 40 of Jarisch and fig 1 of Macchi elements 43,44.
For claim 16: wherein the circumferential wall is cylindrical, hemispherical, frustoconical or polygonal. See Jarisch fig 1,col 4 line 40.
For claim 17: wherein the extractable product comprises roasted and ground coffee. See Jarisch abstract and background of invention.
For claim 20: A method for preparing a predetermined quantity of beverage suitable for consumption using the capsule of claim 1, the method comprising: providing the capsule, providing an apparatus, the apparatus comprising a receptacle for holding the capsule, a fluid dispensing device for supplying an amount of a fluid under pressure to the capsule for preparing the beverage, and an outlet which, in use, is in fluid communication with the capsule for draining the prepared beverage from the capsule and supplying the beverage to a container, supplying the fluid to the extractable product for preparing the beverage, wherein the outer surface of the capsule at the exit area stays intact and is not torn or ruptured during preparation of the beverage. See the rejection of claim 1.
The references teach flow control using regions that are open or not, that is sealed or not. Distribution of open regions is also taught and is a matter of optimization using a result effective variable of porosity. 
For claim 21: wherein the non-woven and/or woven material comprises polypropylene fibers or polyethylene fibers. See the rejection of claim 1.
For claim 22: wherein the non-woven and/or woven material comprises paper fibers. See the rejection of claim 1.
For claim 23: wherein the non-woven and/or woven material comprises polypropylene fibers or polyethylene fibers. See the rejection of claim 1.
For claim 24: wherein the non-woven and/or woven material comprises paper fibers. See the rejection of claim 1.
For claim 25: wherein the circumferential wall is hexagonal or octagonal. See the rejection of claim 1. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges/shapes by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The shape of the circumference is a result effective variable.
26. (New) A capsule for preparing a predetermined quantity of beverage suitable for consumption using an extractable product, the capsule comprising: a substantially rigid circumferential wall, a bottom closing the circumferential wall at a first end, and a lid closing the circumferential wall at a second end opposite the bottom, wherein the wall, bottom and lid enclose an inner space comprising the extractable product, wherein the bottom comprises an entrance area for supplying a fluid to the extractable product for preparing the beverage, wherein the lid comprises an exit area for draining the prepared beverage from the capsule; wherein the exit area of the capsule comprises a filter layer, wherein the filter layer is a multi-layer filter comprising a layer of a non-woven and/or woven fibrous material and a further layer, wherein the layer of non-woven and/or woven fibrous material forms an outer surface (fig 1depicting filter 50)of the capsule; wherein the filter layer comprises at least one first region where the non-woven and/or woven material has been sealed to prevent egress of liquid there through, and at least one second region where the non-woven and/or woven material prior to use of the capsule has not been sealed to allow egress of liquid there through during use of the capsule; wherein the outer surface(fig 1 depicting filter 50) of the capsule at the exit area consists of the non-woven and/or woven fibrous material: wherein the further layer is a perforate and/or porous layer bonded to the layer of fibrous material over approximately the entire first region; wherein openings and/or perforations of the further layer correspond with the second region of the layer of non-woven and/or woven material wherein the filter layer is configured to enable preparation of the beverage while the outer surface of the capsule stays intact and is not torn or ruptured.. See the rejection of claim 1.

27. (New) The method of claim 20, wherein the outer surface of the capsule at the exit area consists of the non-woven and/or woven fibrous material. See the rejection of claim 1 and Fond col 5 line 35-col 6 line 50 where mixtures of material or composite or multilayer film materials of paper and plastic including polyethylene and polypropylene are taught as well as Macchi in paragraph 58-59 teaching for such materials heat sealing, ultrasound sealing, glue or the like. This teaches an outer surface that consists of the recited fibrous material.
	
	Claims 6-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarisch (6,854,378) in view of Macchi (US 2005/0172822) and Fond (5,897,899) and Buffet and Curio and Applicant’s Admission of Prior Art and RR and Hale (US 2003/0222089) as applied to claim 1 further in view of Schifferle (US 2003/0172813).
	For claim 6: wherein the entrance area comprises a filter layer, wherein the filter layer comprises a layer of non-woven and/or woven material, wherein the filter layer comprises at least one first region where the non-woven and/or woven material has been sealed to prevent egress of liquid there through, and at least one second region where the non-woven and/or woven material has not been sealed to allow egress of liquid there through.
The claim differs in that Jarisch –Macchi-AAPA-RR- Fond-Buffet-Hale do not teach the filter layer of the entrance area comprises a layer of non-woven and/or woven material(claim 6); polymeric fibers(claim 7) such as polypropylene or polyethylene; biodegradable fibers(claim 8); the filter layer is a multilayer filter comprising a further layer, wherein the further layer is a perforate and/or porous layer(claim 9); the further layer being a layer of non-woven and/or woven fibrous materials(claim 10).
Jarisch teaches the entrance area comprises a filter layer (bottom of capsule is a filter area or layer; Fig. 1), wherein the filter layer comprises at least one first region where the material of the filter layer has been sealed to prevent egress of liquid there through (locations on bottom which do not contact the piercing elements (6); Fig. 1), and at least one second region where the material has not been sealed to allow egress of liquid there through (locations on bottom which are in contact with piercing elements (6) to create multiple tears in bottom to introduce water; Fig. 1). Jarisch teaches the entrance area comprises an entrance filter (bottom of capsule is a filter area or layer; Fig. 1) for supplying fluid to the extractable product there through which entrance filter, in use, is positioned at a distance from bottom piercing means (6) of an apparatus (1) for preparing a predetermined quantity of beverage suitable for consumption using an extractable product, such that the capsule is not pierced by the bottom piercing means and the bottom stays intact (locations on bottom which do not contact the piercing elements (6); Fig. 1).
Fond teaches a sealed cartridge for beverage preparation in which tear face cover (4) may be a multilayer cover (4a, 4b) made of woven or non-woven fibers, polypropylene or polyethylene(biodegradable), and/or paper fibers (col. 6 lines 10-23).  
Schifferle teaches that it is known for a bottom or cover (4) to be a multilayer composite material which is pierced by piercing member (21) to introduce water or fluid into the cartridge or capsule (para. 0028).  Distribution member (3) is also interpreted as part of the cover (4) which allows the distribution member layer (3) to be a perforate and/or porous material (embossing and annular segments and recess (15); para. 0031; Fig. 1).  
The advantage is structural integrity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the entrance area of Jarisch-Macchi-AAPA-RR- Fond-Buffet-Curro-Hale by employing the fibrous materials of Fond-AAPA-RR to the bottom of the capsule or entrance area of the capsule based upon a multilayer bottom cover or entrance area as taught by Schifferle to form a network at the location of the tears to keep the face integrally intact.
For claim 7: wherein the non-woven and/or woven material comprises polymeric fibers. See the rejection of claim 2.
For claim 8: wherein the non-woven and/or woven material comprises biodegradable fibers. See the rejection of claim 3.
For claim 9: wherein the non-woven and/or woven material comprises biodegradable fibers. See the rejection of claim 1.
For claim 10: wherein the further layer is a layer of non-woven and/or woven material. See column 6 lines 10-20 of Fond.
For claim 13: wherein the entrance area of the capsule comprises an entrance filter for supplying the fluid to the extractable product there through which entrance filter, in use, is positioned at a distance from bottom piercing means of an apparatus for preparing a predetermined quantity of beverage suitable for consumption using an extractable product, such that the capsule is not pierced by the bottom piercing means and the bottom stays intact. See fig 1 of Jarisch.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teaches flow control for exit filters which are not pierced: Arrick et al., US 7279188 in the abstract and Koller et al. US 2018/0072490 in paragraph 46. Applicant’s patent US 9271601 is noted.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for teachings or matters specifically challenged in the argument. Paragraphs 6-9 of its publication teach “Tyvek” having the claimed material with first and second regions as an AAPA. Because the material is known, the invention appears to be to a new or known use of a known material. Applicant’s remarks about teaching away are not understood because a sachet is being modified with known material to perform in a conventional manner and in a conventional structure to produce a known product. The references teach pressure distribution control and reproducible results.
The material “Tyvek” was developed in about 1955 and is believed known for use as a filter according to Wikipedia. See RR.
The invention is using a known material functioning as intended in a known device. No new or unexpected results result therefrom. 
Again regarding remarks submitted in response to the final rejection, the remarks on page 9 of the amendment are not persuasive. In the remarks applicant emphasizes that claim one recites a lid comprising an exit area which in turn comprises a filter layer as recited. The claim recites a second side that forms an outer surface of the capsule. The claim then recites a filter layer having a first region and a second region and pluralities thereof. The lid is recited in a manner encompassing a sealed closure or not. It comprises an exit area for draining a prepared beverage from the capsule. The claim also recites a filter layer having a first sealed region and a second region prior to use that has not been sealed. Figure 4 of the present application depicts the filter material in which first region 51 has been sealed and second regions 52 have not been sealed. Paragraph 51 of the present application discloses flow restriction for the liquid is provided by the nonwoven filter layer. Paragraph 52 discloses the first regions can be sealed for example by gluing. The second regions are left open or can be made open and are not sealed. The use of the term “sealed” is confusing. The lid or packaging must seal so what is a reference for the term? The lid can be pierced or not pierced. The lid also provides for drainage. Greater clarity is needed.
On page 9 of the remarks applicant emphasizes recitations in claim one drawn to the second region. It appears that the present invention is directed to flow rate control. Pressure is noted in paragraphs 20, 34 of the present application. Paragraph 16 teaches uniform pressure while paragraph 80 teaches reproducible pressure development in the capsule that is reliable and flow restriction using the filter layer material. But flow rate control by construction of exit areas is known in the art. The claims appear directed to occluded regions and pervious regions. The art teaches filter material having particulate material such as charcoal or flavorings that are open prior to inclusion. Flow restriction using nonwoven and woven fibrous material is known in the art. Parameters such as density and physical characteristics of the fibers have been used to achieve variation in flow through filters. Consequently the claim is directed to flow rate control using physical characteristics of filter material which draws the issue of non-obviousness to substitution of known filter materials in a capsule having filter material. 
The phrase “prior to use” is a product by process limitation and not distinguishing at least because the lid can be pierced or not. It can be foil. Jarisch in column four lines 5 to 20 teaches guaranteeing a slower pressure rise and better quality extraction similar to applicant. 
Applicant’s argument in the middle of page 10 of the remarks is not understood. Jarisch does not teach away but encompasses sealed and unsealed capsules. The claims recite the transition term "comprising" which is open ended rather than restrictive. 
Macchi teaches in paragraph 59 a lid with micro perforations which is sealed. In paragraphs 54 and 55 a filter is taught with holes and that the lid as taught in paragraph 59 can be made of one or more layers of filter paper or by means of one or more strips of microperforated plastic material. Pressure control is taught in paragraph 25 where the cartridge is pressurized for an optimal length of time until the breakable portions of the bottom of the container give way and the extraction of the beverage from the cartridge occurs. Similarly paragraph 71 and 72 each pressure control. Again applicant’s invention discloses alternative embodiments where the lid can be pierced or not pierced. Consequently the remarks are not understood. 
Fond teaches pressure control in column 5 lines 50to 60 using foil such as aluminum or a plastic film impermeable to oxygen. Other materials are taught including combinations of metal, plastic and paper in column six lines 5 to 25 where multiple layer material is taught in including woven and nonwoven materials. Flow control is also taught in column seven lines 35 to 50. A barrier layer is taught in column six lines 30 to 40. Consequently multiple layers are taught in which regions can be pervious or not or sealed or not. 
Buffet is discussed on page 12 in the middle of the remarks. Contrary to the assertions by applicant, Buffet teaches in paragraph 20 particles dispersed in the matrix material, including beverage preparation ingredient, blown into nonwoven webs. The particles can also include activated carbon. The beverage ingredient would be soluble including sweeteners, flavoring agents, coloring agents or fortifying agents. These would constitute sealed and non-sealed regions. Paragraph 28 teaches a capsule, packaging, barrier layer, metal film, adhesion layers between layers of laminate, structural devices, for example to provide puncture resistance.
Paragraph 30 teaches that the capsule comprises a filter element in beverage or coffee preparation. See figure 5. The abstract teaches a beverage preparation material comprising insoluble and water permeable matrix having a beverage ingredient dispersed therein wherein a plurality of layers, cells, or individual particles of the beverage ingredient are held in spaced apart relationship within the material by regions of the matrix. Consequently first and second regions sealed and unsealed are taught in the reference.
The comments on the bottom of page 12 of the remarks bridging page 13 are not understood. Paragraph 132 of Curro teaches one or more central layers 30 comprising apertures, pores, holes, or other openings in which substances can be disposed. The substances can be on or in the central layer 30. Paragraph 133 teaches that the substances can be captured in apertures during use. Paragraph 135 teaches use as filters made by laminating dissimilar polymeric nonwoven materials. Paragraph 136 teaches use as a teabag for individual cups of coffee. Paragraph 137 teaches a laminate form having two nonwoven outer layers. Consequently applicant’s comments are not understood. Layers may contain encapsulated material or not and when material is encapsulated such construction can read on sealed regions of the first and second regions recited in the claim. 

It is the combination of references that is under consideration.

Again, Fond and Buffet and Curro teach first and second regions with a plurality of second regions over the entire surface of the filter layer. 
Again Buffet shows this explicitly: 
 
    PNG
    media_image2.png
    131
    393
    media_image2.png
    Greyscale
.
See other figures as well. The recitation where regions are sealed is confusing at least because the filter layer is sealed. What applicant appears to be reciting is that the filter material has regions and is heterogeneous with locations or regions that prevent egress of liquid. The term sealed in the context of the claim is inaccurate. The references including Buffet have more complete descriptions like paragraphs 14-21 in this regard. The support for the filter layer also has regions that seal regions of the filter layer. Some clarity in the claim language is needed. Winkler (not prior art) but representative of it is considered to teach in para 39 different regions of a filter that can pass or not fluid to be known in the art about the time of the effective date of the claimed invention. Tyvek used by applicant was known in filter use substantially before Winkler as shown by Curro.
Winkler teaches “at least one second region where the non-woven and/or woven material prior to use of the capsule has not been sealed to allow egress of liquid there through during use of the capsule” in para 36, 37-multiple layers of filters,39-regions pass or not,42,49,5:
[0039] In accordance with an aspect of the invention, the filter 30 may be attached to the lid 38 at a periphery 32 that is spaced inwardly and away from the rim 19. In addition, the filter 30 may extend from the periphery 32 at least partially into the interior space 14. As mentioned above, the filter 30 may be arranged between the first and second chambers 14a and 14b of the interior space 14 so that liquid in the first chamber 14a of the interior space (e.g., that interacts with beverage medium 20) flows through the filter 30 and toward the second chamber 14b of the interior space 14 before exiting the container 12. The filter 30 may function to remove materials over a certain size from a liquid, e.g., may remove coffee grounds from liquid in the first chamber 14a, allowing a coffee beverage to pass through the filter 30 to the second chamber 14b. For example, the filter may include a piece of filter paper that is arranged to allow a liquid and dissolved and/or suspended materials of a certain size to pass, yet prevent relatively large particles from flowing through the filter. Of course, the filter 30 may have multiple stages, e.g., a coarse filter portion that filters out relatively large particles, followed by a fine filter portion that filters relatively smaller particles, and so on. In addition, the filter 30 may include one or more portions that function to filter liquid passing through the filter 30, as well as portions that are impermeable or otherwise restrict flow. Thus, the filter 30 may include two or more separate components, if desired. For example, the filter 30 may include a rigid, impermeable plastic sleeve that is attached to the lid 38 at the periphery 32. At a location away from the lid 38, a porous filter paper may be attached to the sleeve. Thus, not all portions of the filter need be permeable to liquids. The filter 30 may also have areas with different permeability, e.g., to help direct flow toward one or more areas of the filter 30. For example, regions of the filter 30 near the lid 38 in FIG. 1 may have a relatively lower permeability as compared to regions further away from the lid 38. This may help encourage flow through the beverage medium 20 toward lower regions of the filter 30, potentially improving the dissolution of materials in the medium 20 into the liquid. 


The rejections are maintained.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See EP2239212 cited by applicant para 51-52,fig 4,5.
The PTO points out that the references teach lids as do applicant. The claims are open ended as well and encompass such. The citations to applicant specification are noted. BRI is being applied to the claims. Paragraph 52 describes that the second regions are left open or can be made open and are not sealed. So the second region is sealed until not sealed. Sealing can be by gluing, painting, melting or resin. The art knows this. Applicant argues on page 11 that " Fond does not disclose, teach, or suggest a filter layer that comprises a layer of fibrous material that "forms an outer surface of the capsule" and includes a "plurality of second regions" that are not sealed to "allow egress of liquid there through" and are "distributed over substantially the entire surface of the filter layer," as recited in claim 1". The claim encompasses multiple layers. Comment is made about Buffet at the bottom of page 11. The claims are unclear relative to the term "seal" as it is at least time dependent because it can be made open. The possible definition of the region is illusive because the claims encompass multiple layers in dependent claims while the independent claim recites "a filter layer" having regions while dependent claims recite layers that are perforate and/or porous. What is the difference? Buffet teaches a layer that can be made open by dissolving of a component so it has a second region that is not sealed. Applicant teaches gluing, painting, melting or resin to form second regions. The art knows this too for filters. See Yoshida et al (US 2005/0020171) para 25,39-regions, sectioning; Scanion et al (US 2007/0207186) para 289 filters, claim 1,2,7 woven, non-woven, multi-layered; Bakken et al (US 2008/0073047) para 24 resin, 25 woven, non-woven,74 filter uses; Noda et al (US 2008/0085399) para 4 uses, 271 coated w/resin, permeable and impermeable portions,152,153 weight per region, fig 11,12,17, para 170. The art knows how to make filter layers as recited with second regions that are not sealed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761